                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                           )
  NICOLE T. WORTMAN and SHANE )
  W. WORTMAN, individually, and on )
  behalf of all others similarly situated, )
                                           )   No. 19 C 2860
            Plaintiffs,                    )
                                               Judge Virginia M. Kendall
                                           )
           v.                              )
  RUSHMORE LOAN MANAGEMENT )
  SERVICES LLC,                            )
                                           )
            Defendant.                     )
                                           )

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs Nicole and Shane Wortman, individually, and on behalf of others

similarly situated, filed this Complaint against Defendant, Rushmore Loan

Management Services, LLC, for alleged violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, (“FDCPA”), and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505.1 (“Consumer Fraud Act”).

Defendant filed the instant Motion to Dismiss for failure to state a claim, (Dkt. 20),

arguing that because Plaintiffs did not comply with the terms of the mortgage,

specifically the notice and cure provision, Plaintiffs are unable to state a claim. For

the reasons stated within, Defendant’s Motion to Dismiss is granted.




                                      Page 1 of 9
                                  BACKGROUND

      On March 3, 2006, Plaintiffs executed a mortgage which secured the purchase

of their residence. (Dkt. 19, ¶¶ 16-17). The mortgage contained a notice and cure

provision which provided:

      Neither Borrower nor Lender may commence, join or be joined to any
      judicial action (as either an individual litigant or the member of a class)
      that arises from the other party’s actions pursuant to this Security
      Instrument or that alleges that the other party has breached any
      provision of, or any duty owed by reason of, this Security Instrument,
      until such Borrower or Lender has notified the other party … of such
      alleged breach and afforded the other party hereto a reasonable period
      after the giving of such notice to take corrective action.


(Dkt. 20-2, pg. 10). Following the execution of the mortgage, Plaintiffs defaulted on

their mortgage and commenced Chapter 13 bankruptcy proceedings in this District.

(Id. at ¶¶ 21-22). On September 11, 2017, the Bankruptcy Court issued a discharge

order under 11 U.S.C. § 1328(a). The discharge order stated:

          If the trustee has filed and served a notice pursuant to Bankruptcy
          Rule 3002.1(f), and no statement is timely filed by the mortgagee in
          response, the mortgage addressed by the notice is deemed to be fully
          current as of the date of the notice.

(N.D. Ill. Bk. No. 16-37931, Dkt. 32). Upon this discharge, on April 16, 2018,

Defendant obtained servicing rights to the loan and sent Plaintiffs a foreclosure

notice.   (Dkt. 19, ¶¶ 34-35). Additionally, Defendant accelerated payments and

demanded payment on the full balance of the loan. Id. at ¶ 36. On June 20, 2018,

Defendant began foreclosure proceedings against Plaintiffs and on three separate

occasions sent Plaintiffs mortgage statements. Id. at ¶¶ 38-45. Plaintiffs never

sought to reinstate the loan. Id. at ¶ 36. Plaintiffs have filed claims under the

                                      Page 2 of 9
FDCPA and Consumer Fraud Act.             In response, Defendant moved to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6).

                                LEGAL STANDARD

      To survive a motion to dismiss pursuant to Rule 12(b)(6), the complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).     A Rule 12(b)(6) motion is meant to challenge the legal

sufficiency of the complaint. Christiansen v. Cnty. of Boone, Ill., 483 F.3d 454, 457

(7th Cir. 2007). The Court accepts all well-pleaded allegations as true and views

them in a light most favorable to plaintiff. Appert v. Morgan Stanley Dean Witter,

Inc., 673 F.3d 609, 622 (7th Cir. 2012). Though, the Court need not accept as true

statements of law or statements that are merely conclusory and unsupported factual

allegations. McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). Plaintiff’s

complaint must allege facts that establish its right to relief is more than speculative.

Cochran v. Ill. State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                    DISCUSSION

      Defendant argues that because Plaintiffs failed to comply with the notice and

cure provisions of the mortgage the Motion to Dismiss should be granted for failure

to state a claim. Indeed, Plaintiffs concede they did not comply with any notice and

cure provision, but instead insist that the provision was inapplicable in this context.

Plaintiffs argue compliance with the notice and cure provisions would render the



                                        Page 3 of 9
bankruptcy discharge meaningless, and therefore, they did not need to abide by it.

Contrary to Plaintiffs’ contention, they were in fact required to comply with the notice

and cure provision. Therefore, their concession of non-compliance is unavoidably

fatal to their claims.

       Before addressing the determinative nature of the notice and cure provision,

the Court must first address the threshold question of whether the Plaintiffs’

mortgage survived the bankruptcy discharge. It is well established that certain

rights and obligations indeed survive a bankruptcy discharge order. For example,

the “defendant's right to foreclose on the mortgage, however, survives the

bankruptcy.” Jernstad v. Green Tree Servicing, Inc., 2012 WL 8169889, at *1 (N.D.

Ill. Aug. 2, 2012) (citing Johnson v. Home State Bank, 501 U.S. 78, 83 (1991)).

Further, the Supreme Court unanimously held that “discharge in bankruptcy

extinguishes only the creditor's right to proceed in personam against the defaulting

debtor and not the right to proceed in rem in a mortgage foreclosure action.” First

Federal Sav. Bank v. Drovers Nat'l Bank, 606 N.E.2d 1253, 1258 (Ill. Ct. App. 1992)

(citing Home State Bank, 501 U.S. 78). Additionally, “bankruptcy law permits a lien

to pass through bankruptcy unaffected provided that it's a valid lien and secures a

valid claim.” Palomar v. First American Bank, 722 F.3d 992, 993 (7th Cir. 2013).

Thus, a discharge in bankruptcy does not terminate a valid lien. In re Turner, 558

B.R. 269, 278 (Bankr. N.D. Ill. 2016) (citing Long v. Bullard, 117 U.S. 617, 621

(1886)). Ultimately, what is discharged by bankruptcy is a claim to payment. Bethea

v. Robert J. Adams & Associates, 352 F.3d 1125, 1128 (7th Cir. 2003).



                                      Page 4 of 9
      Here, the discharge disposed of Plaintiffs’ obligation to make personal

payments, but the mortgage itself survived. Even a passing review of the Order of

Discharge reveals that, contrary to Plaintiffs’ suggestion, the discharge does not

completely erase the existence of the mortgage.       Rather, the Order itself only

discharged Plaintiffs’ payment obligations, while explicitly recognizing that other

rights and obligations survived. (N.D. Ill. Bk. No. 16-37931, Dkt. 32). Specifically,

the order states:

     A creditor with a lien may enforce a claim against the debtors' property
     subject to that lien unless the lien was avoided or eliminated. For
     example, a creditor may have the right to foreclose a home mortgage or
     repossess an automobile.
     Most debts are covered by the discharge, but not all. Generally, a
     discharge removes the debtors' personal liability for debts provided for by
     the chapter 13 plan.

Id. (emphasis added). Therefore, because the mortgage survives, the notice and cure

provision must survive as well.

      Plaintiffs largely rely on the out of circuit opinion in Lilly v. Bayview Loan

Servicing, LLC, to argue the notice and cure provision did not pass through the

bankruptcy discharge. 2017 WL 4410040, at *5 (M.D. Fla. Oct. 4, 2017). In Lilly, the

court held the plaintiffs, who received a discharge on their debt, did not need to

comply with their mortgage's notice and opportunity to cure provision. Id. Lilly’s

analysis of the issue was fleeting, at best. Nevertheless, it sits as an outlier among

courts, including those within this circuit, which have held a mortgage survives

discharge and therefore functions as a procedural hurdle to certain statutory claims.




                                      Page 5 of 9
See Palomar, 722 F.3d at 993; In re Turner, 558 B.R. at 278; Bethea, 352 F.3d at

1128).

         Similarly, Plaintiffs’ reliance on Jernstad is unfitting. In Jernstad, the court

considered whether an arbitration agreement, separate and apart from the operative

mortgage, was enforceable after the plaintiff received a discharge of her debt by the

bankruptcy court. Jernstad, 2012 WL 8169889, at *1. The court held plaintiff's

bankruptcy discharge rendered the parties' arbitration agreement unenforceable and

therefore did not grant the defendant’s motion to dismiss the FDCPA claim. Id. at

*2. However, in reaching this conclusion, the court explicitly recognized that the

plaintiff’s mortgage survived bankruptcy. Id. Thus, finding here that the notice and

cure provision located within the four corners of the mortgage survives bankruptcy,

is wholly consistent with the line of reasoning in Jernstad.

         Plaintiffs further attempt to avoid the applicability of the mortgage’s notice

and cure provision by suggesting that their causes of action arise independently of

the mortgage. This argument is unavailing. Here, the notice and cure provision

applies to actions that “arise[] from the other party’s actions pursuant to this Security

Instrument or that alleges that the other party has breached any provision of, or any

duty owed by reason of, this Security Instrument.” (Dkt. 20-2, pg. 10). Plaintiffs’

claims stem from Defendant’s sending of multiple mortgage statements. No doubt,

these allegedly wrongful actions “arise” from the mortgage itself and thus its notice

and cure provision governs. Indeed, other courts within this district have thoroughly

considered this precise question. See e.g., Rodriguez v. Rushmore Loan Mgmt. Servs.



                                        Page 6 of 9
LLC, 2019 WL 423375, at *5-6 (N.D. Ill. Feb. 4, 2019); Michael v. CitiMortgage, Inc.,

2017 WL 1208487, at *4 (N.D. Ill. Apr. 3, 2017) (dismissing the FDCPA and Consumer

Fraud claims because the plaintiff did not allege compliance with the notice provision

in her contract).

      For example, in Rodriguez, after plaintiff defaulted on her debt, defendant

mailed plaintiff a series of mortgage statements. Id. at *1. In response, plaintiff filed

a claim pursuant to the FDCPA but did not comply with the mortgage’s notice and

cure provision. Id. at *3. In part, “plaintiff argue[d] that her lawsuit does not arise

from defendant’s actions pursuant to the Mortgage.” Id. The court was unpersuaded

and held that because plaintiff did not allege compliance with the mortgage’s notice

and cure provision, she had failed to state a claim. Id. at *6. In reaching this

conclusion, the court cited an extensive line of cases with similar factual scenarios

and identical outcomes. See e.g., Michael, 2017 WL 1208487; Giotta v. Ocwen Loan

Servicing, LLC, 706 Fed. Appx. 421, 422-423 (9th Cir. 2017) (holding the district court

properly dismissed the FDCPA claim based on plaintiffs’ failure to comply with the

notice provision); Kurzban v. Specialized Loan Servicing, LLC, 2018 WL 1570370, at

*3 (S.D. Fla. Mar. 3, 2018) (finding the notice and cure provision applied to plaintiff's

FDCPA and the defendant’s motion to dismiss was granted); Sandoval v. Wolfe, 2017

WL 244111, at *5-6 (S.D. Fla. Jan. 19, 2017) (same); Sotomayor v. Deutsche Bank

Nat'l Trust Co. et al., 2016 WL 3163074, at *3 (S.D. Fla. Feb. 5, 2016) (same); Charles

v. Deutsche Bank Nat'l Trust Co., 2016 WL 950968, at *4 (S.D. Fla. Mar. 14,




                                       Page 7 of 9
2016) (same); Johnson v. Countrywide Home Loans, Inc., 2010 WL 5138392, at

*2 (E.D. Va. Dec. 10, 2010) (same).

         Alternatively, Plaintiffs suggest the notice and cure provisions are not relevant

to their statutory cause of action because their Complaint sounds in a consumer

protection statute. For this proposition, Plaintiffs rely on Abercrombie v. Wells Fargo

Bank, N.A., where the court held failure to comply with a notice and cure provision

did not warrant dismissal of the Truth in Lending Act, 15 U.S.C. §1637, (“TILA”)

claim.    417 F. Supp. 2d 1006, 1007 (N.D. Ill. 2006).         However, Abercrombie is

distinguishable as the concerns raised by that court are not present here.             In

Abercrombie, the court wrote that enforcing the notice and cure provisions in the

context of a TILA claim would undermine the statute’s purpose. Id. at 1009. Here,

the notice and cure provision does not serve to undermine the spirit of the FDCPA.

See e.g., Giotta, 706 Fed.Appx at 422-23 (“[T]he Notice Provision does not contravene

the [FDCPA’s] purposes, and, thus, does not impermissibly abrogate the FDCPA.”).

Rather, merely requiring a mortgagor to comply with a contractual provision prior to

initiating a lawsuit is not the equivalent of closing the courthouse doors to plaintiffs

such as the Wortman’s.

         The terms of the mortgage, including the notice and cure provision, survived

the Plaintiffs’ bankruptcy discharge and the Court must next consider whether

Plaintiffs abided by the clause prior to initiating this federal lawsuit. No exhaustive

review of the record is necessary here. In their Response, Plaintiffs explicitly concede:

“Plaintiffs do not dispute that they did not provide Defendant with pre-suit notice.”



                                        Page 8 of 9
(Dkt. 29, pg. 5). Clearly, Plaintiffs have not complied with the very terms of their

mortgage and as a result are precluded from proceeding with their claims. See e.g.,

Rodriguez, 2019 WL 423375 at *6.

                                  CONCLUSION

      For the reasons stated within, Defendant’s Motion to Dismiss for failure to

state a claim is granted and Plaintiffs’ claims are dismissed with prejudice.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: October 16, 2019




                                      Page 9 of 9
